Brown, J.
The question in this case, whether prosecution for the commission of the offense made punishable by the municipal ordinance is limited by the state statute, is
*249answered in the affirmative by authority of the holding of this court in paragraphs one and two of the syllabus in State, ex rel. Ramey, v. Davis, 119 Ohio St. 596, which state:
‘ ‘ 1. The sovereignty of the state in respect to its courts extends over all the state, including municipalities, whether governed by charter or general laws.
“2. None of the various provisions of Article XVIII of the Constitution of Ohio are effective to abridge the sovereignty of the state over municipalities in respect to its courts.”
Thus, the General Assembly may limit the time within which an action may be brought in the courts of this state, even where such action is based upon a municipal ordinance. It follows that such an ordinance may not provide for bringing such an action during a period of time greater than the limitation so specified by the General Assembly.

Judgment affirmed.

Taft, C. J., Zimmerman, Matthias, 0’Neill,, Herbert and Schneider, JJ., concur.